Title: To Alexander Hamilton from Oliver Wolcott, Junior, 14 October 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Philadelphia, October 14, 1794. “Letters were yesterday recd. from our Bankers at Amsterdam dated July 1st. & 15th. and August 1st. & 18th.… Mr. Willing advised me some time since not to reduce the price of Excha. on Amsterdam—the bills however were not sold the last time I inquired. I shall make a further inquiry on the subject. I cannot be certain from an Examination of the statement made by Mr. Myer, in your Office, that funds are retained for all the demands arising in Amsterdam. It may therefore be safest for you to inform me, whether I understand you right—that all the sums recd. after June 1, 1794 may be drawn for.”
